Citation Nr: 0126408	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected anxiety reaction


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which determined that a rating in 
excess of 10 percent for the veteran's service connected 
anxiety reaction was not warranted.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's anxiety reaction, currently diagnosed as 
generalized anxiety disorder, is productive of symptomatology 
most closely analogous to occupational or social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions recent 
events).


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for service-
connected anxiety reaction have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board finds that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.

The veteran's service medical records reveal that he served 
in the Pacific Theater of Operations during World War II.  An 
October 1945 Certificate of Disability for Discharge 
indicates that the veteran suffered from an anxiety state 
resulting from combat.  It described the veteran's condition 
as chronic, severe, and manifested by depression, crying 
spells, tenseness, and tremulousness and noted that the 
veteran served 35 months in the Central Pacific with multiple 
deprivations.  

Service connection, with a 50 percent disability rating, was 
granted in February 1946.  In April 1947, the veteran's 
disability rating was reduced to 30 percent based on 
demonstrated improvement of his disability.  The disability 
rating was further reduced to a noncompensable level in July 
1948.  In July 1969 the RO determined that a rating of 10 
percent was warranted.  The 10 percent rating has been 
continued since that time.

The veteran submitted his claim for an increased rating in 
May 2000.  He indicated that he had seen only VA doctors for 
the disability.  

In response to the veteran's claim, the RO obtained 
outpatient treatment records from the Manchester VA Medical 
Center (VAMC).  Those records show only one visit in August 
1999 for ear irrigation.  No treatment for a mental disorder 
is indicated.

The veteran submitted to a VA psychiatric examination in June 
2000.  The examiner noted the veteran's long history of 
anxiety neuroses stemming from his combat experiences.  The 
veteran reported that he had been an "emotional wreck" 
since the death of his wife in September 1999, but that he 
was feeling better.  He denied any type of psychiatric 
treatment since service.  He stated that he had been retired 
for 25 years, and that his last employment had been with a 
bank.  The examiner noted that the veteran's typical day was 
"quite minimal."  The veteran reported that he generally 
spent the morning with his brother, after which he might go 
out and "just shop for little things."  He stated that 
after supper he would read for a while and fall asleep.  He 
indicated that every night he arose, but would return to bed 
after using the bathroom and fall back asleep.  He reported 
no social activities or hobbies, and indicated that he spent 
time only with his brother and his wife.  He indicated that 
he got six to seven hours of sleep per night and had a good 
appetite.  He complained of a skin problem involving an itch 
that would not subside.  

On mental status examination, the veteran was oriented and 
appeared well groomed and younger than his 85 years.  His 
behavior was appropriate and relaxed.  His speech was normal 
and relaxed.  His mood vacillated.  There were times when he 
seemed happy, but when talking about his deceased wife, her 
death and his being along, he appeared quite depressed.  The 
examiner noted that during those times, the veteran's affect 
was flat, but that for the most part he demonstrated a full 
range of affect.  There were no indications of 
depersonalization or derealization, and no hallucinations, 
preoccupations, obsessions, or delusions.  The veteran's 
thought process was goal directed.  There was no suicidal or 
homicidal ideation.  The examiner concluded that the veteran 
was most likely functioning in the average to above-average 
range of intelligence.  His memory was commensurate with his 
age.  His levels of abstraction and insight were within 
normal limits, and judgment was good.  When asked to rate his 
level of depression, the veteran placed himself at a level of 
five on a scale of one to ten.  While he reported anxiety, he 
was unable to indicate the level on the same scale.  
Diagnoses were uncomplicated bereavement and generalized 
anxiety disorder.  The examiner assigned a Global Assessment 
of Functioning score of 60.

Based on the results of the June 2000 examination, the RO 
determined that an increased rating was not warranted.

In August 2000, the veteran submitted an August 2000 
statement from Ira S. Schwartz, M.D.  Dr. Schwartz indicated 
that he had treated the veteran since 1988.  He stated that 
the veteran had several medical conditions, anxiety disorder 
among them.  Also submitted was an October 1968 statement 
from Sidney Koretsky, M.D., which had previously been 
submitted by the veteran in November 1968.  Dr. Koretsky's 
statement indicated that he had treated the veteran since 
1955 and that the veteran had been hospitalized in October 
1954 for anxiety.  Dr. Koretsky reported that during the time 
he had been under the doctor's care, the veteran had 
experienced periodic and recurrent episodes of tension and 
anxiety.

Outpatient treatment records from the Manchester VAMC were 
received in October 2000.  Notes from August 2000 show that 
the veteran presented for medication refills.  He reported 
that he had been feeling depressed since his wife died 10 
months previously, but did not want to see a counselor.  He 
endorsed having felt down, depressed or hopeless during the 
past month and also reported that he had little interest or 
pleasure in doing things.

The RO wrote to the veteran in May 2001 and requested further 
information concerning treatment by Dr. Schwartz.  It 
requested that the veteran submit authorization and consent 
to release information so that records of treatment could be 
obtained.  An April 1987 intake report from Dr. Schwartz was 
received in June 2001.  No mental disorders are noted under 
the heading "chronic problems," and there is no indication 
that the veteran received psychiatric care from Dr. Schwartz.


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Since the RO's most recent consideration of 
the issues on appeal, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and of the 
evidence necessary to substantiate his claim.  The RO 
obtained records identified by the veteran.  The veteran has 
been provided with a current, thorough VA examination of his 
disability.  He has not identified, and the Board is not 
aware of, any additional evidence or information which could 
be obtained to substantiate his claim.  In summary, the facts 
relevant to this claim have been properly developed, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the 
regulations implementing the VCAA.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

The veteran's anxiety reaction is currently rated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9400 (generalized anxiety disorder).  The ratings under that 
Code are as follows:

A 10 percent evaluation is assignable 
where there is occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress 
or where symptoms are controlled by 
continuous medication.  

A 30 percent disability rating is 
assignable when there is occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation is assignable 
when there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships. 

A 70 percent rating is assignable when 
there is occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and the inability to 
establish and maintain effective 
relationships. 

A 100 percent rating is assignable if 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name. 

On review of the evidence of record, the Board finds that the 
veteran's symptomatology more nearly approximates the 
diagnostic criteria for a 30 percent disability evaluation 
than those for a 10 percent evaluation.  Most importantly, on 
VA examination of June 2000, the examiner assigned a GAF of 
60.  Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

The currently assigned rating of 10 percent reflects only 
mild disability.  However, the veteran's GAF score which was 
assigned by the VA examiner was 60 which reflects a moderate 
disability.  Importantly, on VA examination, it was noted 
that the veteran's mood vacillated between happiness and what 
was described as "quite depressed."  While he reporting 
getting six to seven hours of sleep every night, it is noted 
that he takes Amitriptyline at night which has a sedative 
effect.  Dorland's Illustrated Medical Dictionary, 59 (28th 
ed. 1994).  The veteran has reported depression and anxiety.  
Giving the veteran the benefit of the doubt, the Board finds 
that the disability picture is more in keeping with a 30 
percent rating.  

Consideration has been given to whether a rating in excess of 
30 percent may be assigned.  However, on VA examination, the 
veteran demonstrated a full range of affect for the most 
part.  His speech was normal and relaxed.  He functioned at 
least in the average range of intelligence, and his memory 
was in keeping with his age.  Judgment was good enough for 
him to handling his own funds; and although his social 
contacts were limited, he did maintain a relationship with 
his brother and sister in law.  Abstract thinking was normal.  
The evidence of record simply does not demonstrate 
manifestations of the veteran's psychiatric disability which 
are more closely analogous to those examples listed for the 
50 percent rating. 

As noted above, the veteran submitted a statement from Dr. 
Koretsky in 1968 pertaining to his disability and submitted a 
duplicate of that statement in August 2000.  The RO has not 
attempted to obtain records associated with Dr. Koretsky's 
care of the veteran.  However, records of such treatment are 
unlikely to preponderate in favor of the veteran.  Dr. 
Koretsky's treatment of the veteran began in 1955 and 
continued until at least 1968.  As noted, the present level 
of disability is of primary concern in this case.  Any 
existing records from Dr. Koretsky would predate the 
veteran's most recent request for an increased rating by at 
least 31 years.  Further, the veteran reported during his 
October 2000 examination that he had received no psychiatric 
treatment since service.  Although his physicians might 
indicate the presence of the veteran's mental disorder, the 
veteran himself has denied having received psychiatric 
treatment.  The evidence before the Board establishes that 
the veteran is impaired to a level that warrants a disability 
rating of 30 percent and no greater.  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter to obtain the aforementioned treatment records.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an increased rating to 30 percent for service-
connected anxiety reaction is granted, subject to the 
applicable criteria governing the award of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

